

Exhibit 10.3


STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (the “Agreement”) is entered into as of the 9th
day of May, 2008, by and among I.C. Isaacs & Company, Inc., a Delaware company
(the “Company”), Textile Investment International S.A. (“Textile”), Olivier
Bachellerie and Rene Faltz (each individually a “Purchaser” and collectively
with Textile, the “Purchasers”).


WITNESSETH:


WHEREAS, the Company desires to issue and sell and the Purchasers desire to
purchase from the Company, in the aggregate Two Million Dollars ($2,000,000) of
newly issued shares of common stock of the Company (the “Common Stock”); and


WHEREAS, the consummation of the transaction contemplated hereby is conditional
upon, among other things, a concurrent purchase by certain members of the
Company’s management and executive team of an aggregate of One Hundred Thousand
Dollars ($100,000) of newly issued shares of Common Stock, consent from Wachovia
Bank, National Association (“Wachovia”), and execution and delivery of the
Related Documents (as defined herein);


WHEREAS, the parties hereto desire to set forth certain agreements and certain
terms and conditions regarding the sale and purchase of the shares of Common
Stock;


NOW, THEREFORE, the parties hereto hereby agree as follows:




ARTICLE I


Sale and Purchase of Shares; Closing


Section 1.1. Sale and Purchase of Shares; Purchase Price.


(a) Upon the terms and subject to the conditions of this Agreement, the
Purchasers agree to purchase from the Company, and the Company agrees to issue
and sell to the Purchasers, on the “Closing Date” (as defined herein),
10,000,000 shares of Common Stock (the “Company Shares”) for an aggregate
purchase price of Two Million Dollars ($2,000,000) (the “Purchase Price”). Each
Purchaser shall purchase that number of the Company Shares and pay that portion
of the Purchase Price as is set forth opposite his or its name on Schedule 1
hereto, provided that Textile may designate an Affiliate (as defined herein) to
purchase all or a portion of the shares of Common Stock to be purchased by
Textile. For the purposes of this Agreement the term “Affiliate” shall mean, as
to Textile, any other person controlling, controlled by, under the control of,
or under common control with, such person. As used in this definition, “control”
shall mean possession, directly or indirectly, of the power to direct or cause
the direction of management or policies (whether through ownership of securities
or partnership or other ownership interests, by contract or otherwise).



--------------------------------------------------------------------------------




Section 1.2. Closing.


(a) The closing of the transactions under this Agreement (the “Closing”) shall
take place at the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of
the Americas, New York, New York 10036, at 10:00 a.m. (NY time) on the date
hereof.


Section 1.3.  Deliveries at Closing. At the Closing:


(a) The Company shall deliver to the Purchasers certificates representing the
Company Shares.


(b) Each Purchaser shall deliver to the Company its portion of the Purchase
Price for the Company Shares by certified check or wire transfer.


(c) The Company shall provide evidence reasonably satisfactory to the Purchasers
that the following agreements have been or will be concurrently herewith entered
into (and in the case of (ii) and (v) below, the transactions thereunder
consummated at Closing): (i) that certain notice of election of extension of
employment agreement, (ii) that certain conversion agreement by and between the
Company and Textile (the “Conversion Agreement”); (iii) that certain debt
forgiveness agreement by and between the Company and Textile; (iv) that certain
investor rights agreement between the Company, the Purchasers and Wurzburg
Holding S.A. (the “IRA”); (v) that certain stock purchase agreement by and
between the Company and Robert. S. Stec and (vi) those two certain license
amendment agreements to the men’s and women’s collections, respectively (copies
of all such agreements which are attached hereto as Annex A, collectively, the
“Related Documents”).


(d) The Company shall provide evidence reasonably satisfactory to the Purchasers
that the Wachovia consent (consenting to the transactions contemplated by and
the terms of this Agreement and the Related Documents and confirming that the
Third Amendment to Loan and Security Agreement remains in full force and effect)
has been or will be concurrently with the Closing received.


 
ARTICLE II


Representations and Warranties of the Company


The Company, represents and warrants to, and covenants and agrees with the
Purchasers as follows:


Section 2.1. Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Company has no subsidiaries other than I.C. Isaacs & Company L.P.
and Isaacs Design, Inc. of which both are operating subsidiaries. The
subsidiaries are duly organized, validly existing and in good standing under the
laws of the State of Delaware. The Company and each of its subsidiaries have all
requisite corporate power or limited partnership power, as the case may be, and
authority to own their properties and assets and carry on their businesses as
now conducted, and are duly qualified and in good standing as foreign
corporations in each jurisdiction in which the location or nature of their
property or the character of their businesses make such qualification necessary,
except where the failure to be so qualified would not have a material adverse
affect, financial or otherwise, on the business, condition, assets, properties,
liabilities or results of operations of the Company or its subsidiaries.
 
- 2 -

--------------------------------------------------------------------------------


 
Section 2.2. Corporate Power; Authorization; Binding Agreements. The Company has
the corporate power and authority to execute and deliver this Agreement and the
Related Documents and to perform its obligations hereunder and thereunder. The
execution, delivery and performance of this Agreement and the Related Documents,
the issuance and sale by the Company of the Company Shares hereunder and the
consummation by the Company of the transactions contemplated hereby and by the
Related Documents have been duly authorized by all necessary action, corporate
or otherwise, on the part of the Company. This Agreement, the Related Documents
and the other agreements of the Company required to consummate the transactions
contemplated hereunder and thereunder have been duly executed and delivered by,
and constitute valid and binding obligations of, the Company and are enforceable
in accordance with their terms subject to the qualifications that enforcement of
the rights and remedies created hereby is subject to (i) bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
rights and remedies of creditors, and (ii) general principals of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).


Section 2.3. Capitalization; Valid Issuance. The authorized capital stock of the
Company consists of 50,000,000 shares of Common Stock, of which 13,740,127
shares are issued and 12,563,418 shares outstanding on the date hereof, and
5,000,000 shares of Preferred Stock, of which no shares are issued and
outstanding on the date hereof. Except as disclosed in the Form 10-K (as defined
herein), there are no outstanding or authorized options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights, or other
contracts or commitments that could require the Company or any subsidiary to
issue, sell, or otherwise cause to become outstanding any of its capital stock.
The aggregate number of shares of common stock of the Company reserved or
required to be reserved by the Company for all such derivative securities,
contracts and commitments is 3,250,000. There are no outstanding or authorized
stock appreciation, phantom stock, profit participation, or similar rights with
respect to the Company. There are no preemptive rights with respect to the
issuance or sale of the Company Shares or registration rights. All of the
presently outstanding shares of Common Stock have been duly and validly
authorized and issued and are fully paid and non-assessable. The Company Shares
to be issued hereunder have been duly and validly authorized and, when delivered
and paid for pursuant to this Agreement, will be validly issued, fully paid and
non-assessable. Assuming the accuracy of the Purchasers’ representations and
warranties in Article III, the Company Shares are being offered and sold
pursuant to an exemption from the registration requirements of the Securities
Act of 1933, as amended (the “Act”). In connection with the offer and sale of
the Company Shares, neither the Company, any affiliate of the Company nor any
person acting on the Company’s or such affiliates’ behalf has engaged in any
form of general solicitation or general advertising, as those terms are used in
Rule 502(c) of the Act.
 
- 3 -

--------------------------------------------------------------------------------


 
Section 2.4. Compliance with Other Instruments. The execution, delivery and
performance of this Agreement and the Related Documents will not conflict with
or, with or without notice or the lapse of time, result in any default or in any
modification of (i) any provision of the articles of incorporation or by-laws or
comparable organizational instruments of the Company or any subsidiary thereof
or (ii) the terms of any contract, agreement, obligation, commitment, license,
indenture, mortgage, deed of trust, loan or credit agreement or any other
agreement or instrument to which the Company or any subsidiary thereof is a
party or any of their assets are bound, or the creation of any lien, charge or
encumbrance of any nature upon any of the properties or assets of the Company or
any subsidiary thereof. The execution, delivery and performance of this
Agreement by the Company will not violate any judgment, decree, statute, rule or
regulation of any federal, state or local government or agency having
jurisdiction over the Company or any subsidiary thereof or any of their assets.


Section 2.5. Brokerage. No broker, finder, agent or similar intermediary has
acted on the Company’s behalf in connection with the transactions contemplated
by this Agreement and there are no brokerage commissions, finder’s fees or
similar items of compensation payable in connection therewith based on any
agreement made by or on behalf of the Company. The Company will indemnify and
hold the Purchasers harmless from and against any liability or any expense
arising out of any such claim.


Section 2.6.  Consents, etc. No consent, approval, waiver or authorization of or
designation, declaration or filing with any governmental or regulatory authority
or any other person is required in connection with the valid execution and
delivery of this Agreement or the Related Documents, the offer, sale and
issuance of the Company Shares or the consummation of the transactions
contemplated by this Agreement or the Related Documents, except for filings that
may be required to comply with applicable federal and state securities laws.


Section 2.7. No Governmental Proceeding or Litigation. No suit, action,
investigation, inquiry or other proceeding by any governmental body or other
person or legal or administrative proceeding has been instituted or, to the
Company’s knowledge, threatened which questions the validity or legality of the
transactions contemplated hereby or by the Related Documents or would reasonably
be expected to have a material adverse effect on the Company.


Section 2.8. Special Committee. The transactions contemplated by this Agreement,
the IRA and the Conversion Agreement have been unanimously approved by the
Special Committee of the Board of Directors. The Special Committee has
determined, after receiving and based upon the advice of its financial and legal
advisors and after consideration of the Company’s limited options for raising
external capital and the impact on the Company’s net operating losses, that the
consideration to be paid for the Company Shares pursuant to, and the
transactions contemplated by, this Agreement, the IRA and the Conversion
Agreement, are fair to and in the best interests of the Company’s stockholders
and the transactions contemplated by this Agreement, the IRA and the Conversion
Agreement are in the best interests of the Company’s creditors. The foregoing
determination is reflected in all material respects in the minutes of the
meetings of the Special Committee held on April 29, 2008, May 2, 2008 and May 5,
2008, certified copies of which have been provided to the Purchasers.
 
- 4 -

--------------------------------------------------------------------------------


 
Section 2.9. Form 10-K. The Company’s Annual Report on Form 10-K for the year
ended December 31, 2007, in the form delivered to the Purchasers on May 6, 2008
(the “Form 10-K”), has been completed (subject to immaterial non-substantive
language changes that might be made prior to filing), except for the Part III
information which will be completed prior to May 15, 2008, is in form ready to
be filed with the Securities and Exchange Commission (the “SEC”). The Company’s
independent registered public accounting firm has confirmed to the Company that
such firm’s audit report for the fiscal year ended December 31, 2007 is released
to the Company and that such firm will consent to the filing of the Form 10-K
with the SEC when the Part III information is inserted. The Form 10-K at the
time it is filed will comply as to form in all material respects with the
applicable requirements of the Act and the Securities Exchange Act of 1934, as
amended, as the case may be, the Sarbanes-Oxley Act and the rules and
regulations of the SEC thereunder applicable to such Company SEC reports. The
Form 10-K does not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements in such Form 10-K, in the light of the circumstances under
which they were made, not misleading.


Section 2.10. Financial Statements. Each of the consolidated financial
statements (including, in each case, any related notes and schedules) contained
in the Form 10-K (i) complies as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto and (ii) were prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
to such financial statements). The consolidated balance sheets (including, in
each case, any related notes and schedules) contained in the Form 10-K fairly
presents in all material respects the consolidated financial position of the
Company and its subsidiaries as of the dates indicated and each of the
consolidated statements of income and of changes in financial position contained
in the Form 10-K (including, in each case, any related notes and schedules)
fairly presents in all material respects the consolidated results of operations,
retained earnings and changes in financial position, as the case may be, of the
Company and its subsidiaries for the periods set forth therein.


Section 2.11. Loan Agreement; No Default. There are no outstanding Defaults or
Events of Default (as such terms are defined in the Loan Agreement) under that
certain Loan and Security Agreement dated December 30, 2004 (as amended or
otherwise modified from time to time, including but not limited to the Third
Amendment thereto, the “Loan Agreement”) by and among I.C. Isaacs & Company,
L.P., as borrower, the Company and Isaacs Design, Inc., as guarantors, and
Wachovia.


Section 2.12. Royalty Deferrals. There are no deferred royalty payments (or
interest thereon) owing under the men’s or women’s license agreements between
the Company or its subsidiaries and Latitude Licensing Corp. other than the four
months of 2008 royalty payments being deferred pursuant to the license
amendments which are a part of the Related Documents.


- 5 -

--------------------------------------------------------------------------------




ARTICLE III


Representations and Warranties of the Purchasers


Each Purchaser, severally as to himself, herself or itself only, represents and
warrants to, and covenants and agrees with the Company (other than in respect to
Section 3.6, Section 3.7 and Section 3.8 which only Textile shall be deemed to
so represent and warrant, as to itself) as follows:


Section 3.1. Authorization; Power; Binding Agreements. The execution, delivery
and performance of this Agreement have been duly authorized by all necessary
action of the Purchasers. The Purchasers have the full right, power and
authority to enter into this Agreement. This Agreement constitutes the valid and
binding obligation of the Purchasers, enforceable in accordance with its terms
subject to the qualifications that enforcement of the rights and remedies hereby
is subject to (i) bankruptcy, insolvency, reorganization, moratorium and other
laws of general application affecting rights and remedies of creditors, and (ii)
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).


Section 3.2. Purchase for Investment. The Purchasers are purchasing the Company
Shares for their own account, for investment purposes and not with a view to, or
for resale in connection with, any distribution or public offering thereof
within the meaning of the Act.


Section 3.3. Unregistered Securities; Legend. The Purchasers understand that the
securities to be acquired by them pursuant to this Agreement have not been
registered under the Act, and will be issued in reliance upon an exemption from
the registration requirements thereof. The Purchasers acknowledge that
certificates issued representing the Company Shares shall bear a restrictive
legend substantially as follows:


“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or any applicable state securities laws
and may not be offered for sale, sold, transferred or conveyed without
registration or an opinion of counsel in form and substance satisfactory to the
Company to the effect that such registration is not required.”


Section 3.4. Access to Data; Experience; Accredited Investor. The Purchasers
have had an opportunity to discuss the Company’s business plans with the
management of the Company, and to ask questions of officers of the Company and
to make an independent assessment of their investment in the Company Shares. The
Purchasers have substantial experience in evaluating and investing in a
nonliquid investment such as the Company Shares and are capable of evaluating
the merits and risks of their investment in the Company. The Purchasers are
accredited investors as that term is defined in Rule 501 of Regulation D under
the Act, and understand that the offer and sale of the Company Shares has been
and is being made in reliance upon an exemption from registration under the Act.
The Purchasers are able to withstand the loss of their entire investment.
 
- 6 -

--------------------------------------------------------------------------------


 
Section 3.5. Brokerage. No broker, finder, agent or similar intermediary has
acted on the Purchasers behalf in connection with the transactions contemplated
by this Agreement and there are no brokerage commissions, finder’s fees or
similar items of compensation in connection therewith based on any arrangement
or agreement made by or on behalf of the Purchasers. The Purchasers will
indemnify and hold the Company harmless against any liability or expense arising
out of any such claim.


Section 3.6. Organization and Good Standing. Textile is a corporation duly
organized, validly existing and in good standing under the laws of Luxembourg
and has all requisite corporate power and authority to carry on its business as
now conducted.


Section 3.7. Corporate Power; Authorization. Textile has the corporate power and
authority to execute and deliver this Agreement and to perform fully its
obligations hereunder. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of Textile.


Section 3.8. No Conflicts or Violations. The execution, delivery and performance
of this Agreement will not conflict with or, with or without notice or the lapse
of time, result in any material default or in any material modification of (i)
any provision of the certificate of incorporation or by-laws of Textile or (ii)
the terms of any contract, agreement, obligation, commitment, license,
indenture, mortgage, deed of trust, loan or credit agreement or any other
agreement or instrument to which Textile is a party or any of its assets are
bound, or the creation of any lien, charge or encumbrance of any nature upon any
of the properties or assets of Textile. The execution, delivery and performance
of this Agreement by Textile will not violate any judgment, decree, statute,
rule or regulation of any federal, state or local government or agency having
jurisdiction over Textile or its assets.




ARTICLE IV


Additional Agreements


Section 4.1. Disposal of Property. The Company shall use commercially reasonable
best efforts to complete by December 31, 2008, a closing of the sale of its
Maryland facility for net cash proceeds of not less than Seven Hundred Fifty
Thousand Dollars ($750,000).


Section 4.2.  Audit; Annual Report on Form 10-K. The Company shall file its Form
10-K for the fiscal year ended December 31, 2007, including Part III thereof and
the audit report of the Company’s independent registered public accounting firm
for the fiscal year ended December 31, 2007, with the SEC no later than May 15,
2008.
 
Section 4.3. Bonuses; Incentive Compensation. The Company shall not make any
bonus payments in 2008 to its senior management, nor issue any bonus payments to
such persons with respect to the Company’s financial performance for the fiscal
year ended 31 December, 2008; provided, that, the Board of Directors of the
Company may, with the Purchasers’ prior written consent, provide equity
incentive compensation to senior management in lieu of bonuses of any other kind
for the fiscal year ended December 31, 2008.
 
- 7 -

--------------------------------------------------------------------------------


 
Section 4.4. Indemnity.  The Company hereby agrees to indemnify and hold
harmless the Purchasers from and against any damages or loss arising out of or
resulting from the transactions contemplated by this Agreement or the Related
Documents to the extent any such claim or lawsuit is instigated or made by any
stockholder or creditor of the Company (other than the Purchaser or their
Affiliates), except in respect of (i) damages or loss resulting from orders or
decrees to which the Purchasers are subject and where the consummation of the
transactions contemplated by this Agreement and the Related Documents cause such
damages or loss to arise under such orders or decrees (ii) liabilities to
stockholders and creditors of the Company under agreements entered into by and
between such stockholders and creditors of the Company and the Purchasers where
the consummation of the transactions contemplated by this Agreement and the
Related Documents cause such liabilities to arise under such agreements.
Notwithstanding the foregoing, the Company shall be under no obligation to
indemnity the Purchasers hereunder to the extent it is finally determined that
any such damages or loss resulted directly from the fraud, willfull misconduct
or gross negligence of the Purchasers. The remedies provided in this Section 4.4
will not be exclusive or limit any other remedies that may be available to the
Purchasers.


Section 4.5. Fees. The Company shall pay fifty (50%) percent of the Purchasers’
reasonable legal fees incurred in connection with the transactions contemplated
hereby or by the Related Documents.


Section 4.6. Incorporation of IRA Provision. Reference is made to Section 5 of
the IRA, which provision is incorporated by reference herein, and if breached
shall be deemed a breach by the Company of this Agreement.
 
 
ARTICLE V


Miscellaneous


Section 5.1. Survival of Representations. The representations, warranties,
covenants and agreements made herein or in any certificates or documents
executed in connection herewith shall survive the execution and delivery hereof
and thereof and the acquisition by the Purchasers of the Company Shares for
period of 36 months following the Closing.


Section 5.2. Parties in Interest. All agreements, representations and warranties
contained in this Agreement by and on behalf of any of the parties hereto shall
bind and inure to the benefit of the respective successors and assigns of the
parties hereto, whether so expressed or not.


Section 5.3. Entire Agreement; Amendments and Waivers. This Agreement (including
Schedule 1) and the Related Documents contains the entire agreement among the
parties with respect to the transactions contemplated hereby, and supersede all
prior agreements, written or oral, with respect thereto. Changes in or additions
to this Agreement may be made only upon written consent of the Company and the
Purchasers.
 
- 8 -

--------------------------------------------------------------------------------


 
Section 5.4. Governing Law. This Agreement and the rights and obligations of the
parties hereunder are to be governed and construed in accordance with the laws
of the State of New York, without regard to conflicts of law principles.


Section 5.5. Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
electronic mail or facsimile transmission, overnight courier, or certified,
registered or express mail, postage prepaid. Any such notice shall be deemed
given when so delivered personally or sent by electronic mail or facsimile
transmission during normal business hours of the recipient, and if not sent
during normal business hours, then on the recipient’s next business day, one day
after deposit with an overnight courier, or if mailed, five (5) days after the
date of deposit in the mails, as follows:


if to the Purchasers, to:


Textile Investment International S.A.
41, Avenue de la Gare
Luxembourg L-1611
Grand Duchy of Luxembourg
Fax: 001 352 2648 4747
Attention: Rene Faltz, Managing Director


with a copy to:


Friedman Kaplan Seiler & Adelman LLP
1633 Broadway
New York, New York 10019
Fax: (212) 833-1250
Attention: Barry A. Adelman, Esq.


if to the Company, to:


I.C. Isaacs & Company, Inc.
475 10th Avenue, 9th Floor
New York, New York 10018
Fax: ____________________
Attention: Robert S. Stec


with a copy to:


Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Fax: (212) 750-8000
Attention: Terrence L. Shen, Esq.
 
- 9 -

--------------------------------------------------------------------------------


 
Any party may by notice given in accordance with this section to the other
parties designate another address or person for receipt of notices hereunder.


Section 5.6. Counterparts. This Agreement may be executed in multiple
counterparts and by facsimile, each of which when so executed and delivered
shall be an original, but all of such counterparts shall together constitute one
and the same instrument.


Section 5.7. Effect of Headings. The section and paragraph headings herein are
for convenience only and shall not affect the construction hereof.


Section 5.8. Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provisions hereof. Furthermore, in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Agreement a provision as similar in terms to such invalid or
unenforceable provisions as may be possible and be valid and enforceable.
 
- 10 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first set forth above.



 
I.C. Isaacs & Company, Inc.
             
By:
/s/ Robert S. Stec  
 
Name: Robert S. Stec
 
 
Title:   Chief Executive Officer
             
Textile Investment International S.A.
             
By:
/s/ René Faltz     /s/ Tom Felgen  
 
Name: René Faltz & Tom Felgen
 
 
Title:   Managing Directors
              Olivier Bachellerie               /s/ Olivier Bachellerie        
      René Faltz               /s/ René Faltz





[Signature Page to Stock Purchase Agreement]

- 11 -

--------------------------------------------------------------------------------



SCHEDULE 1


Name
Portion of Purchase Price
Number of Company Shares
Textile Investment International S.A.
$1,000,000
5,000,000
Olivier Bachellerie
$500,000
2,500,000
Rene Faltz
$500,000
2,500,000
Total
$2,000,000
10,000,000



- 12 -

--------------------------------------------------------------------------------


 
ANNEX A
 
 
 

- 13 -

--------------------------------------------------------------------------------


 